                                          Case 4:20-cv-02721-PJH Document 19 Filed 07/02/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                      Case No. 20-cv-02721-PJH
                                  8                   Plaintiff,

                                  9             v.                                    REFERRAL FOR PURPOSE OF
                                                                                      DETERMINING RELATIONSHIP OF
                                  10     CITY OF WALNUT CREEK, et al.,                CASES
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby

                                  15   REFERRED to the Honorable Maxine M. Chesney for consideration of whether the case

                                  16   is related to Wilson v. Mount Diablo Unified School District/Special Education Local Plan

                                  17   Area (Diablo) et al., 20-cv-03368-MMC, and Wilson v. Mount Diablo Unified School

                                  18   District/Special Education Local Plan Area et al., 19-cv-03441-MMC.

                                  19         IT IS SO ORDERED.

                                  20   Dated: July 2, 2020

                                  21                                              /s/ Phyllis J. Hamilton_______________
                                                                                  PHYLLIS J. HAMILTON
                                  22                                              United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
